Citation Nr: 1624854	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  09-39 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for deep and nonlinear midline abdominal scar.

2.  Entitlement to a rating in excess of 10 percent for postoperative midline abdominal scar.

3.  Entitlement to an evaluation in excess of 0 percent for multiple linear scars of the anterior trunk.

4.  Entitlement to service connection for a low back condition, to include as secondary to service-connected splenectomy and midline abdominal scar.

5.  Entitlement to service connection for a digestive condition, to include as secondary to service-connected splenectomy and midline abdominal scar.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Lovett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to June 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision from the Department of Veteran's Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied an increased disability rating for a midline abdominal scar, postoperative, rated as 10 percent disabling; denied service connection for a low back condition secondary to splenectomy and midline abdominal scar; and denied service connection for a digestive condition secondary to splenectomy and midline abdominal scar.

In April 2014, the Board remanded the appeal for additional development.  The claims now return for further review on appeal.

In October 2014, the RO granted separate evaluations for deep and nonlinear midline abdominal scar and for multiple linear scars of the anterior trunk as reflected by the issues on the cover page of this decision.  However, as that decision did not represent a total grant of the benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The issue of entitlement to service connection for a low back condition, to include as secondary to service-connected splenectomy and midline abdominal scar is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's postoperative midline abdominal scar is deep and nonlinear, and covers an area of at least 12 square inches (77 square centimeters) but less than 72 square inches (465 square centimeters).

2.  The Veteran's postoperative midline abdominal scar is painful.

3.  The Veteran's multiple scars on his anterior trunk are linear and have no disabling effect.

4.  A digestive condition, including gastroesophageal reflux disease (GERD), did not have its onset in active service and is not otherwise the result of a disease or injury incurred in active service, nor is it proximately due to or aggravated by the Veteran's service-connected splenectomy and midline abdominal scar. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent for deep and nonlinear midline abdominal scar have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7801 (2015).

2.  The criteria for a rating in excess of 10 percent for postoperative abdominal scar have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2015).

3.  The criteria for a noncompensable rating for multiple linear scars of the anterior trunk have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7805 (2015).
4.  The criteria for service connection for a digestive condition, to include GERD, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to active service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7 (2015).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2015).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The criteria for rating scars were revised, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805).  The amendment applies to all applications for benefits received by VA on or after October 23, 2008.  See 73 Fed. Reg. 54708-54710 (Sept. 23, 2008); see also 38 C.F.R. § 4.118.  The Veteran's claim was filed prior to October 23, 2008; however, the introductory paragraph to 38 C.F.R. § 4.118 notes that a veteran who VA rated under Diagnostic Codes 7800, 7801, 7802, 7803, 7804, or 7805 before October 23, 2008 can request review under the revised diagnostic codes irrespective of whether the veteran's disability has increased since the last review.  A request for review pursuant to this rulemaking will be treated as a claim for an increased rating for purposes of determining the effective date of an increased rating awarded as a result of such review; however, in no case will the award be effective before October 23, 2008.  For these reasons, the Board will consider both the "old" and "revised" criteria, construing the claim for increase very broadly to include a request for review pursuant to the change to the rating criteria.

A.  Midline abdominal scar

The RO has rated the Veteran's midline abdominal scar under two separate rating codes, Diagnostic Codes 7801, effective from July 28, 2008, and 7804, effective from September 13, 1999.  

Under Diagnostic Code 7801, the scar is rated as follows: 

The "old" Diagnostic Code 7801 applied to scars other than head, face, or neck, that are deep or that cause limited motion.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2007).  The "revised" Diagnostic Code 7801 applies to burn scars or scars due to other causes, not of the head, face, or neck, that are deep and nonlinear.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2015).  In both cases, a deep scar is defined as one associated with underlying soft tissue damage.  Id., Note (2).  

Both the "old" and "revised" Diagnostic Code 7801 rate assign a 20 percent rating for scars with area of areas of at least 12 square inches (77 square centimeters) but less than 72 square inches (465 square centimeters).  A 30 percent rating is assigned for scars with area or areas of at least 72 square inches (465 square centimeters) but less than 144 square inches (929 square centimeters).  A 40 percent rating is assigned for scars with area or areas of 144 square inches (929 square centimeters) or greater. 

Under Diagnostic Code 7804, the scar is rated as follows:

The "old" Diagnostic Code 7804, the maximum rating of 10 percent is warranted for superficial scars that are painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2007). Note (1) provides that a superficial scar is one not associated with underlying soft tissue damage.  Id.  

Under the "revised" Diagnostic Code 7804, a 10 percent rating is warranted for one or two scars that are unstable or painful.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2015).  A 20 percent rating is warranted for three or four scars that are unstable or painful.  A 30 percent rating is warranted for five or more scars that are unstable or painful.  Note (1) provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Id.

The evidence of record contains multiple references to the Veteran's abdominal scars.  In addition, these scars were evaluated for rating purposes during two VA examinations.  

During the October 2008 VA examination, the mid-line scar was described as a hyper-pigmented vertical 21 by 6 centimeters, or 126 square centimeters, mid abdominal scar that was mildly tender to palpation.  The VA examiner noted that there was adherence to the underlying tissue.  The texture was normal and there was no ulceration. The scar was depressed with some deep underlying tissue loss.  There was no inflammation, edema, or keloid formation.  The VA examiner described some moderate induration underlying the inferior half of the scar but no observable inflexibility.  The Veteran exhibited full range of motion when he bent at the waist and twisted from side to side.  However, the Veteran stated that the motions were painful.  He reported that the scar had become painful 6 months before the appointment and it had been interfering with his job as a letter carrier due to difficulty bending and twisting.  However, his activities of daily living were not significantly impaired.

During the Veteran's July 2014 VA examination, the Veteran reported pain along his mid-line scar, aggravated by movement and alleviated by sitting.  He rated the pain as 7 on the 10 point scale and described it as sharp with dull intensity on occasion.  The scar was not unstable.  The Veteran stated that he could not move side to side or as freely as the scar caused him pain.  The July 2014 VA examiner described the midline scar as stretching from the midepigastric region to the suprapubic region.  The scar was measured as 36 by 4 centimeters, which is 144 square centimeters.  The VA examiner noted other scars on the Veteran's torso, which are addressed below.  None of these scars were painful or unstable.  

Given these descriptions of the Veteran's midline scar, it is appropriately rated at 20 percent for a deep and nonlinear midline abdominal scar under Diagnostic Code 7801 and at 10 percent for a postoperative midline abdominal scar under Diagnostic Code 7804.

Under both the "old" and "revised" Diagnostic Code 7801, a 20 percent rating for scars with area of areas of at least 12 square inches (77 square centimeters) but less than 72 square inches (465 square centimeters).  The Veteran's VA treatment records show that the Veteran's scar has been measured twice.  During his October 2008 VA examination, the scar measured 126 square centimeters and during his July 2014 VA examination, the scar measured 144 square centimeters.  As both these measurements fall between 77 square centimeters and 465 square centimeters, the Veteran's most appropriated rated at 20 percent.  In order to be evaluated as 30 percent disabling, the Veteran's scar measurement would have to exceed 465 square centimeters.

Under the "old" Diagnostic Code 7804, the only compensable rating was 10 percent warranted for superficial scars that are painful on examination.  The service-connected scar is appropriately rated at 10 percent under the "old" Diagnostic Code 7804 as both VA examiners noted pain on examination.  This was the highest rating possible under the "old" Diagnostic Code 7804.

Under the "revised" Diagnostic Code 7804, a 10 percent rating is warranted for one or two scars that are unstable or painful.  The Veteran's scar is appropriately rated at 10 percent under the revised Diagnostic Code 7804 as he only suffers from one painful scar, his midline abdominal scar.  In order for a higher rating to be assigned under the "revised" Diagnostic Code 7804, the Veteran would have to have more than two painful or unstable scars.  

B.  Multiple Linear Scars on the Anterior Trunk

The Veteran has been evaluated for multiple linear scars of the anterior trunk under Diagnostic Code 7805.  38 C.F.R. § 4.118.  The "old" Diagnostic Code 7805 provides that scars may be rated based on limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2007).  The "revised" Diagnostic Code 7805 provides for scars, other (including linear scars) and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2015).  Diagnostic Code 7805 should evaluate any disabling effects not considered in a rating provided under Diagnostic Codes 8700-8704 under an appropriate diagnostic code.  

The Veteran does possess multiple suture marks and drain scars as noted during his May 2009 VA back examination.  The July 2014 VA examiner noted 26 scars in addition to the midline abdominal scar on both sides of the large scar.  He noted that each scar was linear and measured 1.5 centimeters in length.  

However, the evidence of record does not show any limitations of function or other effects of scars which would meet the criteria for a compensable evaluation under the provisions of the "old" or "revised" Diagnostic Code 7805.  In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.  As the Veteran's 26 linear scars on his anterior trunk do not cause any limitations of function or other effects, they are appropriately rated as noncompensable.

C.  Other Considerations

The Board also finds that the record does not reflect that the Veteran's scars are so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.331(b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as 'governing norms' (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show that the Veteran has such an exceptional disability picture that the available schedular ratings are inadequate.  As discussed above, there are higher ratings available under the Diagnostic Codes relating to the skin, but the Veteran's scars are not productive of such manifestations.  As such, it cannot be said that the available schedular evaluation for the disability is inadequate, and no extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

Finally, a total disability rating based on individual unemployability (TDIU) under Rive v. Shinseki, 22 Vet. App. 447 (2009) has been considered.  The Board finds that the issue of entitlement to a TDIU is not raised in this case.  Therefore, further consideration of the issue is unnecessary.

II.  Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Under section 3.310 of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to, or aggravated by, service-connected disease or injury.  Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

With regard to aggravation of non-service-connected disabilities, for claims filed on or after October 10, 2006, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The baseline and current levels of severity will be determined under the VA Schedule for Rating Disabilities, and the extent of aggravation will be determined by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The Veteran has claimed service connection for a digestive disorder, to include as secondary to an October 1984 splenectomy and midline abdominal scar.  The Board finds that the Veteran's current digestive disorder did not have its onset in service and it is not otherwise the result of an in-service disease or injury, nor is it proximately due to or aggravated by the Veteran's service-connected splenectomy and midline abdominal scar.

First, as mentioned above, in order for service connection to be granted for a disability, the Veteran must currently have the disability for which he claims service connection.  The Veteran was diagnosed with GERD in July 2009.  Accordingly, the first criterion for establishing service connection, a current disability, has been met.  The question becomes whether the current condition began in service or is otherwise the result of a disease or injury incurred in service.  

The Veteran's service treatment records show a normal abdominal and viscera examination on his enlistment examination in May 1976.  At that time the Veteran also denied having any previous "stomach, liver, or intestinal trouble" on his medical history form.  In November 1980, the Veteran again had a normal abdominal and viscera examination and denied "stomach, liver, or intestinal trouble."  In March 1987, the Veteran's medical examination form noted the scars on his abdomen from his splenectomy but did not note any intestinal problems.  Finally, at separation, the Veteran's medical examination noted his mid-line scar but also noted a normal abdominal and viscera examination.  However, the Veteran did endorse "stomach, liver, or intestinal trouble" and commented that he was still having "problems with my abdominal" on his medical history form.  

During an October 1999 VA examination for an increased rating claim, the Veteran reported that, after his splenectomy surgery, he had very few problems until 1994/1995 when he started experiencing cramping pain in the mid and lower abdomen as well as alteration of bowel habits.  He stated that he was evaluated by a physician and treated with Maalox, which is an antacid, with no improvement.  However, the Veteran's service treatment records do not reflect this treatment during service.  

In February 2001, the Veteran was evaluated at a VA surgery clinic for an incisional hernia and midline scar revision.  At that time, the Veteran denied suffering from diarrhea or constipation and stated that he was tolerating a regular diet.

In June 2002, again during a VA examination for an increased rating claim, the Veteran reported getting abdominal pain from the scar area from time to time, but denied nausea, vomiting, diarrhea, and weight loss.  He stated that it would sometimes be painful when bending.

The Veteran underwent a VA digestive conditions examination in May 2009.  He reported that since his splenectomy was performed, he had had sensations of stomach acid that appeared to refluctate into the oropharynx after eating.  He stated that he would feel pressure or bloating in the stomach area and would have to sit back for a few seconds and allow the foot to pass down further before continuing to eat.  He stated that his weight had remained stable and that he had no other specific bowel or other digestive complaints in relation to the surgery.  He described having seen an area of "things moving" in the incision site, but no specific hernia was reported.  

During the physical examination, the VA examiner noted that the Veteran was not in acute distress.  The doctor noted his scar was a large vertical scar from the xiphiod process to below the umbilicus, approximately 2.5 to 3 cm. wide.  There did not appear to be any obvious hernias present in the incision line at that time.  There were no masses particularly palpable.  The Veteran did have some mild tenderness reported on palpation on the right and left upper quadrants, but there was no specific organomegaly or other abnormalities palpable on abdominal examination.  The VA examiner stated that the Veteran appeared to be describing GERD but was not using any medication for it.  The doctor stated that the Veteran's complaints pointed more towards GERD than a ventral hernia formation or other specific surgical-related complications.  The VA examiner stated that it was "more likely than not" that the Veteran's current complaints were more related to GERD compared to any post-surgical complications for a splenectomy.  

In early July 2009, the Veteran reported to a VA gastroenterology consult for an evaluation of dysphagia, or difficulty swallowing.  The Veteran reported intermittent dysphagia to solids.  The gastroenterologist noted the Veteran's GERD and stated that he likely had shatzkis ring, a narrowing of the lower esophagus that can cause difficulty swallowing.  Later in the month, the Veteran underwent an upper endoscopy which revealed non-erosive GERD.

Pursuant to the April 2014 Board remand, the Veteran underwent a VA stomach and duodenal condition examination in July 2014.  At that time, the Veteran reported that in 2009 he developed burning in his chest with hiccups.  He stated that the pain was worse with meals, during which there was also regurgitation.  He described being unable to lie down in bed due to his regurgitating food.  He reported that it was getting worse with more frequent hiccups and pain after meals and during the night.  The Veteran endorsed experiencing recurrent episodes of severe symptoms 4 or more times a year, lasting for less than a day; continuous abdominal pain, only partially relieved by standard ulcer therapy; recurrent vomiting 4 or more times a year, lasting for less than a day; and, incapacitating episodes with severe pain that prohibited him from working 4 or more times a year, lasting from 1 to 9 days.

The VA examiner at first did not review the Veteran's claims file.  Without reviewing the claims file, the VA examiner opined that the Veteran's diagnosis of GERD was less likely than not caused or aggravated by his midline abdominal scar and splenectomy based "the fact that such surgery doesn't affect the esophageal tract and lower esophageal sphincter which is injured causing GERD."  The VA examiner stated that the Veteran could have developed "obstructions or small/large bowel intestinal transit issues after such an operation, but his surgery shouldn't interfere or aggravate his [diagnosis] of GERD."

After reviewing the Veteran's claims file, the VA examiner gave an addendum opinion, stating that the Veteran's GERD "is less likely than not related to his midline abdominal scar and splenectomy." He stated that GERD is caused by mucosal irritation of the esophagus from stomach acid and not by a splenectomy or abdomen scar.  He reported that "[i]n review of literature, interperitoneal operations can lead to intestinal strictures and adhesions, but there is no evidence to support GERD as a complication of such surgeries."

Given the evidence of record, the Board finds that the Veteran's current digestive disorder, GERD, did not manifest in service, nor is it related to an in-service disease or injury, nor it is proximately due to or aggravated by the Veteran's service-connected splenectomy and midline abdominal scar.

First, the evidence of record does not support service connection for GERD separate from the Veteran's in-service splenectomy surgery nor does the Veteran argue for a different in-service occurrence or injury.  The Veteran's service treatment records do not contain a diagnosis or description of symptoms that could be considered a manifestation of GERD.  While the Veteran did endorse "stomach, liver, or intestinal trouble" on his separation medical history form, he only ambiguously described still having "problems with his abdominal."  During service, the Veteran never reported symptoms consistent with GERD.  In fact, the Veteran has been inconsistent when reporting when such symptoms began.  During his May 2009 VA examination, he stated that the symptoms began after the in-service surgery.  However, during his July 2014 VA examination, the Veteran stated that he developed the burning in his chest in 2009.  Ultimately, there is no evidence of record of an in-service occurrence of GERD or of continuity of symptomatology of GERD during the Veteran's active duty service and after discharge.  

Second, the evidence of record does not support service connection on a secondary basis for a disability which is proximately due to, or aggravated by, a service-connected disease or injury, in this case the Veteran's splenectomy or the resulting mid-line abdominal scar.  Although the Veteran has linked his digestive condition, diagnosed as GERD, to his splenectomy surgery, there are no medical opinions to support his conclusion.  In May 2009, the VA examiner stated that the Veteran's reported symptoms were more likely than not related to GERD as compared to any post-surgical complications for a splenectomy.  And in July 2014, the VA examiner stated, both before and after reviewing the Veteran's claims file, that the Veteran's GERD was less likely than not caused by or aggravated by his midline abdominal scar and splenectomy since the surgery would not have affected the Veteran's esophageal tract and lower esophageal sphincter.  There are no contrary medical opinions.  

While the Veteran believes that his current digestive condition is related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of digestive conditions are matters not capable of lay observation, and require medical expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of his digestive condition is not competent medical evidence.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his current disability is also a matter that requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinion regarding the etiology of his current disability is not competent medical evidence.  The Board finds the opinion of the VA examiners to be significantly more probative than the Veteran's lay assertions.

In sum, based on the evidence and analysis above the preponderance of the evidence is against the finding that the Veteran's digestive condition, namely GERD, was manifested in service, was related to an in-service disease or injury, or was proximately due to or aggravated by the Veteran's service-connected splenectomy and midline abdominal scar.  Accordingly, the criteria for service connection are not met.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990). 


ORDER

Entitlement to an evaluation in excess of 20 percent for deep and nonlinear midline abdominal scar is denied.

Entitlement to a rating in excess of 10 percent for postoperative midline abdominal scar is denied.

Entitlement to an evaluation in excess of 0 percent for multiple linear scars of the anterior trunk is denied.

Entitlement to service connection for a digestive condition, to include as secondary to splenectomy and midline abdominal scar, is denied.



REMAND

The Board finds that additional development is warranted regarding the claim for service connection for a low back condition, to include as secondary to splenectomy and midline abdominal scar.

The Veteran has put forth two possible theories for service connection for his lower back condition.  First, he has suggested that his lower back condition is secondary to his service-connected splenectomy and midline abdominal scar.  However, he has also asserted that his lower back condition is directly the result of his October 1983 motor vehicle accident which precipitated his splenectomy.  While the Veteran's articulated secondary service-connection claim has been fully developed, the possible claim for direct service connection for his lower back condition has not.  

The Veteran's service treatment records show a normal spine examination on his enlistment medical examination in May 1976.  However, during his March 1996 separation medical examination, the Veteran's spine examination showed scoliosis.  Although the VA examiner in May 2009 stated that lumbar scoliosis was not present during that examination, the Veteran's VA treatment records show a radiology report finding scoliosis in August 2014.  Therefore, an opinion is needed as to whether it is at least as likely as not that the Veteran's current scoliosis first manifested in service or is otherwise the result of a disease or injury in service including with respect to the motor vehicle accident in October 1983.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA examination.  The examiner should review the claims file, address the following, and provide a rationale for the conclusions reached.

a.  Determine whether it is at least as likely as not that current scoliosis first manifested in service or is otherwise the result of a disease or injury shown in service.  The VA examiner should specially address the Veteran's March 1996 separation examination notation of scoliosis and his August 2014 radiology report showing scoliosis.  The VA examiner should also specifically comment on the Veteran's assertion that his lower back condition resulted from his October 1983 in-service motor vehicle accident.  

2. After completing the requested actions, and any additional development deemed warranted, the AOJ should readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


